Citation Nr: 1529057	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms.

2.  Entitlement to a disability rating in excess of 10 percent from February 10, 2004 for anxiety disorder, not otherwise specified, with PTSD symptoms.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that rating decision, a 70 percent rating for the Veteran's anxiety disorder, not otherwise specified, with PTSD symptoms, was made effective date on March 27, 2009.  The Veteran disagreed with the effective date of that rating.  

The Veteran and the Appellant appeared at a Travel Board hearing with the undersigned in November 2012.  A transcript is of record.  

Subsequently, in April 2014, the Board granted in part and remanded in part the Veteran's claim, awarding a 30 percent rating for anxiety disorder, not otherwise specified, with PTSD symptoms from September 21, 2001 to February 9, 2004, and remanding the issue of a rating in excess of 10 percent from February 10, 2004 for the condition in order to obtain outstanding records.  In February 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the April 2014 decision as to the issue of entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms.  Sadly, the Veteran passed away in March 2015 while the issue of entitlement to a disability rating in excess of 10 percent from February 10, 2004 for anxiety disorder, not otherwise specified, with PTSD symptoms was in remand status and after the Court Order vacating the April 2014 decision regarding entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms.  Therefore, the Board dismissed the Veteran's claim as to both issues in an April 2015 decision. 

The Veteran's spouse, the Appellant in this case, then filed a claim seeking to be substituted for her husband for the purpose of processing his claim to completion.  In so doing, she did not appoint any representative to assist her with her claim.  The RO issued a letter in May 2015 indicating that the Appellant was eligible for substitution.  

Consideration of the Appellant's claim has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issues of entitlement to service connection for cirrhosis (due to Hepatitis C) as well as bladder cancer and diabetes mellitus (due to exposure to herbicides) have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, as noted in the April 2014 Board decision, the Veteran received psychiatric counselling at White River Junction VA Medical Center (VAMC) in Vermont.  However, the claims file did not contain any psychiatric records from February 2004 to January 2009.  On Remand, any outstanding psychiatric treatment records, to include psychiatric treatment between February 2004 and January 2009, should be obtained.

Next, as noted in the February 2015 Joint Motion for Partial Remand (Joint Motion), the Board did not satisfy the duty to assist by failing to request records from the Social Security Administration (SSA).  Specifically, the Veteran requested in his November 2010 Notice of Disagreement that VA obtain his SSA records.  The Veteran again asserted that he was in receipt of SSA benefits due to his psychiatric disability at the Board hearing.  Therefore, on Remand, the RO must attempt to obtain the Veteran's SSA records.   

Also noted in the Joint Motion, the Veteran was provided a Board hearing in November 2012.  A review of the transcript showed that the Veteran was not specifically informed that he needed to provide evidence during the relevant time period that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood in order to be granted an earlier effective date for a 70 percent rating for his anxiety disorder, not otherwise specified, with PTSD symptoms.  As a result, a hearing should be scheduled to address the issue of  entitlement to an effective date earlier than August 4, 2008 for a 70 percent disability rating for anxiety disorder, not otherwise specified, with PTSD symptoms in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include any outstanding psychiatric treatment from the White River Junction VAMC.  Specifically, treatment records from February 2004 to January 2009 should be requested.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits for the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  Attempt to obtain and associate with the record the necessary authorization from the Appellant for the release to VA of all private clinical and/or hospitalization records pertaining to the Veteran's psychiatric disorder, as identified by the Appellant.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

4.  Then, readjudicate the claim on the merits.  If the benefit sought is not granted, provide the Appellant with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

5.  After completion of the above, schedule the Appellant for a hearing, schedule the Appellant for a Travel Board hearing at the earliest possible opportunity, with appropriate notification.  A copy of the notice to the Appellant of the scheduling of the hearing should be placed in the record.  If the Appellant withdraws the hearing request or fails to report for the scheduled hearing, this should be documented in the record.  Return the claims file to the Board in accordance with current appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

